


110 HRES 1408 IH: Recognizing the benefits of bus rapid

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1408
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Udall of Colorado
			 submitted the following resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Recognizing the benefits of bus rapid
		  transit and the transportation improvements along the United States Route 36
		  Corridor to communities, individuals, and businesses in
		  Colorado.
	
	
		Whereas the Colorado communities of Westminster,
			 Louisville, Superior, Broomfield, Denver, and Boulder have united in support of
			 transportation improvement along the United States Route 36 (U.S. 36)
			 Corridor;
		Whereas these communities in Denver, Adams, Broomfield,
			 Jefferson, and Boulder counties, which have experienced unprecedented levels of
			 growth over the last 15 years, are all connected by this major transportation
			 corridor;
		Whereas this area’s rapid growth has outpaced its
			 transportation needs and is impeding the efficient movement of people and
			 goods;
		Whereas the U.S. 36 Corridor exemplifies the congestion
			 challenges facing the fastest-growing sections of States in the American
			 West;
		Whereas the U.S. 36 Corridor is a dynamic travel corridor
			 with bi-directional travel to and from the multiple communities throughout the
			 day;
		Whereas addressing congestion along the U.S. 36 Corridor
			 is critical to the work and school commutes of thousands of Coloradans between
			 the Denver metro-area communities and Boulder;
		Whereas the Colorado Department of Transportation and the
			 Regional Transportation District, in conjunction with the Federal Highway
			 Administration and the Federal Transit Administration, have been studying
			 multi-modal transportation improvements between Denver and Boulder in the U.S.
			 36 environmental impact statement since 2003;
		Whereas public comments received sought a transportation
			 solution that further reduced the impacts on community and environment,
			 minimized project cost, and improved mobility of people and goods;
		Whereas the U.S. 36 Corridor project, as developed through
			 this process, is a national model for congestion mitigation measures, which may
			 combine tolling, transit, technology, teleworking, and bikeway options that can
			 be quickly implemented and have an immediate impact;
		Whereas the U.S. 36 Corridor could become a premier
			 transportation corridor, complete with bus rapid transit, high occupancy
			 vehicle lanes, and safe bicycling lanes;
		Whereas the U.S. 36 Corridor represents a thoughtful,
			 comprehensive approach to congestion on the Nation’s roadways;
		Whereas a record of decision will be issued in 2009, which
			 will permit construction to commence on the U.S. 36 Corridor project;
		Whereas the U.S. 36 Corridor project was among the highest
			 ranked congestion mitigation proposals submitted under the Department of
			 Transportation’s Urban Partnership Agreement Program; and
		Whereas it is important that Congress find innovative ways
			 to fund regionally significant transportation projects, especially projects
			 that will improve air quality, expand transportation choice, reduce congestion,
			 and provide access to bicycle and pedestrian facilities: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)commends the members of the Mayors and
			 Commissioners Coalition, the Colorado Department of Transportation, the
			 Regional Transportation District, and the businesses that support 36 Commuting
			 Solutions, a public-private nonprofit organization, for their commitment,
			 dedication, and efforts to proceed with the United States Route 36 (U.S. 36)
			 Corridor project;
			(2)recognizes the
			 mobility, environmental, and quality of life benefits that would be gained by
			 investing in transportation improvements along the U.S. 36 Corridor, throughout
			 Colorado and elsewhere; and
			(3)supports Federal
			 transportation investments along U.S. 36, throughout Colorado, and elsewhere
			 that reduce congestion, reduce carbon emissions, improve mobility, improve
			 access to transit for bicyclists and pedestrians, reduce vehicle miles
			 traveled, reduce dependence on foreign oil, support mass transit, include
			 intelligent transportation systems, and implement travel demand management
			 strategies.
			
